Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 11/16/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 4, the closest prior art is considered Yui (US 2014/0117987).
	Yui teaches a magnetic resonance CEST imaging sequence [¶0066] based on a frequency stabilization module, comprising: exciting a target slice with a radio frequency pulse having a flip angle [Fig. 3-5, see excitation pulses with alpha flip angle]; Step 2: obtaining a fine estimated value of a main magnetic field frequency drift by calculating a phase difference [¶0077-0078]; first, averaging phase differences between individual data sampling points [¶0081].
	However, Yui is silent in teaching a flip angle smaller than 90°, and collecting three lines of non-phase-encoded k- space data at three different moments; Step 2: obtaining a fine 
	first, averaging phase differences between individual data sampling points in the first line of non-phase-encoded k-space data and individual data sampling points in the second line of non-phase-encoded k-space data to obtain the phase difference between the first line of non-phase-encoded k-space data and the second line of non-phase-encoded k-space data, and then calculating the fine estimated value Affine of the main magnetic field frequency drift based on a relationship between a phase and a frequency, and a calculation process is based on: (see equation in claims), ΔTE2-1 is an interval between the moments t1 and t2, and φ the phase difference between the first line of non-phase encoded k-space data and the second line of the non-phase encoded k-space data and is calculated based on: (see equation in claims) is a phase difference between an ith data sampling point in the first line of non-phase encoded k-space data and an i data sampling point in the second line of the non-phase encoded k-space data, and n is a number of sampling points in each line of non-phase encoded k-space data;
	Step 3: obtaining a coarse estimated value of the main magnetic field frequency drift by calculating a difference between a phase difference between the second line of non-phase encoded k-space data and a third line of non-phase encoded k-space data and the phase difference between the first line of non-phase-encoded k-space data and the second line of non- phase encoded k-space data, wherein the coarse estimated value is calculated by:
	calculating the difference between the phase difference between the second line of non-phase-encoded k-space data and the third line of non-phase encoded space data and the coarse of the main magnetic field frequency drift, and a calculation process is based on: (see equation in claims), where T is a blank interval between the moments (see equation in claims) the phase difference between the second line of non-phase encoded k-space data and the third line of non-phase encoded k-space data and is calculated based on: (see equation in claims) where ; * is a phase difference between the ith data sampling point in the second line of non-phase encoded k-space data and an ith data sampling point in the third line of non-phase encoded k-space data;
	Step 4: comparing a difference between the coarse estimated value and the fine estimated value with a threshold, and if the difference between the coarse estimated value and the fine estimated value is smaller than the threshold, then selecting the fine estimated value as a value of the main magnetic field frequency drift; otherwise, selecting the coarse estimated value as the value of the main magnetic field frequency drift; wherein the value of the main magnetic field frequency drift is determined by: (see equation in claims) then selecting the fine estimated value as the value of the main magnetic field frequency drift; otherwise, selecting the coarse estimated value as the value of the main magnetic field frequency drift; wherein the threshold is (see equation in claims);
	Step 5: adjusting a center frequency of the radio frequency pulse based on the value of the main magnetic field frequency drift, and then performing magnetic resonance CEST imaging based on the adjusted center frequency of the radio frequency pulse.

Claims 2 and 5 are considered allowable for depending on claim 1 or 4 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RISHI R PATEL/Primary Examiner, Art Unit 2896